Citation Nr: 0003943	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-10 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
adhesion of peritoneum causing chronic pelvic and low back 
pain secondary to endometriosis.  

2.  Entitlement to a compensable rating for irritable bowel 
syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1982 to 
February 1983 and February 1988 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
whether an evaluation in excess of 10 percent is warranted 
for adhesions of peritoneum and whether a compensable rating 
is warranted for IBS.  Generally, any pertinent evidence that 
is accepted by the Board must be referred to the RO for 
initial review and preparation of a Supplemental statement of 
the Case (SSOC) unless the veteran waives this procedural 
right.  See 38 C.F.R. § 20.1304(c) (1999).  In the present 
case, this procedural requirement has not been met.  



Recently added to the record were private records in support 
of the veteran's claims for increased compensation benefits 
for the disabilities at issue as reported on the title page 
that have not been considered by the RO.  These records are 
pertinent to the claims at issue.  They reflect that the 
appellant was hospitalized in August 1998 for chronic pelvic 
pain, particularly in the left lower quadrant.  Suspected was 
recurrent endometriosis and adenomyosis and pelvic adhesions.  

Her past history included a hysterectomy in 1989 with 
bilateral salpingo-oophorectomy, a six year history of 
diarrhea, and it was noted that she had undergone a 
colonoscopy and been on various gastrointestinal (GI) 
medications.  She had recently been diagnosed with 
spondylosis of the spine from recurrent back pain.  It was 
noted that she had IBS and was on medication but as her 
symptoms had not abated, she was admitted for surgery.  The 
appellant underwent exploratory laparotomy, lysis, of 
adhesions, enterolysis, and an appendectomy.  The 
postoperative diagnoses were extensive adhesions involving 
small bowel and colon; parietal peritoneum with omentum; and 
bowel obstruction.  

This evidence was received without waiver of the veteran's 
right to have the evidence initially considered by the RO.  
Therefore, this case must be remanded in accordance with 
38 C.F.R. §§ 19.9, 19.31, and 20.1304(c) (1999).  

Additionally, the Board concludes that a contemporaneous 
examination is necessary to determine the current severity of 
the service-connected adhesions of peritoneum and IBS.  The 
Court has held that the statutory duty to assist specifically 
includes the conduct of a thorough and contemporaneous 
medical examination, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  To constitute a useful and pertinent 
rating tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).


In light of the above, and to ensure full compliance with due 
process requirement, the veteran's claims for increased 
evaluations are remanded to the RO for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to her claims that are not already of 
record.  After securing any necessary 
authorization or medical releases from 
the veteran, the RO should attempt to 
obtain legible copies of the veteran's 
complete treatment reports from all 
sources whose records have not previously 
been secured.  Regardless of the 
veteran's response, the RO should secure 
copies all outstanding VA treatment 
records.  

3.  The RO should arrange for VA 
examinations by an appropriate 
specialist(s) for the purpose of 
ascertaining the nature and extent of 
severity of her adhesions of peritoneum 
and IBS.  The claims file, a copy of the 
criteria under 38 C.F.R. § 4.115, 
Diagnostic Codes 7301 and 7319, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the claims file in 
this regard.  

Any further indicated studies should be 
performed.  A complete rationale should 
be given for all opinions expressed and 
conclusions reached as to the nature and 
extent of severity of the appellant's 
adhesions of the peritoneum causing 
chronic pelvic and low back pain 
secondary to endometriosis, and IBS.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the evidence submitted by the 
veteran subsequent to the issuance of the 
Statement of the Case (SOC) in March 
1998.  Additionally, the RO should review 
the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand; if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for adhesions of 
the peritoneum causing chronic pelvic and 
low back pain secondary to endometriosis, 
and IBS with application of all pertinent 
governing criteria, to include 
documentation of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC which 
addresses this evidence and afford the veteran and her 
representative a reasonable opportunity to respond.  

Thereafter, after compliance with all other procedures 
referable to the processing of appeals, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action unless she is otherwise notified by the 
RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

